Exhibit 10.1

 

Amendment to Corporate Guaranty

 

 

This Amendment dated April 14, 2014 (the “Amendment”), hereby amends that
certain Corporate Guaranty dated August 23, 2013 (the “Guaranty”) provided by
Twin Cities Power Holdings, LLC (“Guarantor”) in favor of the Midcontinent
Independent System Operator, Inc. (“MISO”) guaranteeing the obligations of Twin
Cities Power, LLC, Summit Energy, LLC and Cygnus Energy Futures, LLC.

 

WHEREAS, Guarantor hereby desires to amend the Guaranty to increase the amount
stated in the Guaranty from $1,500,000 USD to $2,000,000 USD, as more fully
described below.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
Guarantor agrees as follows:

 

1.     The last sentence of Section 1 of the Guaranty shall be deleted in its
entirety and replaced with the following:

 

“The maximum aggregate liability of Guarantor under this Guaranty is limited to
the amount of $2,000,000 USD (Two Million U.S. Dollars), plus all costs and
expenses incurred by Transmission Provider in enforcing this Guaranty against
Guarantor and the Agreements against Company (or any of TCP, SE and/or
CEF)(including attorneys’ fees).”

 

2.     Miscellaneous

 

a)Except as specifically amended hereby, the Guaranty shall continue in full
force and effect and nothing contained herein shall be construed as a waiver or
modification of existing rights under the Guaranty, except as such rights are
expressly modified hereby. Guarantor hereby ratifies and confirms all of the
terms of the Guaranty.

 

b)This Amendment shall be governed by and construed in accordance with the laws
of the jurisdiction that the Guaranty is governed by and construed in accordance
with.

 

c)This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

d)Unless the context requires otherwise, every reference in the Guaranty to the
term “this Agreement” shall be deemed to mean the original Guaranty as amended
by this First Amendment. All capitalized terms not expressly defined herein
shall have the meaning otherwise ascribed to such term or terms in the Guaranty.

 

 

 

 

 



 

IN WITNESS WHEREOF, the parties have executed this document as of the date
specified on the first page hereof.

 

 

Twin Cities Power Holdings, LLC

 

 

By: /s/ Timothy S. Krieger_______

 

Name: Timothy S. Krieger_______

 

Title: President/CEO____________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

INDS01 1452043v1

